Citation Nr: 0834642	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-39 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable rating for 
Hepatitis B.

3.  Entitlement to an initial compensable rating for a 
residual scar of a left axillary contracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973 and from December 1983 to January 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  The RO, in pertinent part, denied 
entitlement to service connection for sensorineural hearing 
loss of the left ear.  The same decision awarded service 
connection for residuals of a left axillary contracture 
secondary to wringer injury, including scar, and Hepatitis B.  
The RO assigned noncompensable evaluations effective February 
2000.

The claims of entitlement to service connection for left ear 
hearing loss and a compensable rating for Hepatitis B were 
previously before the Board in July 2004.  The Board remanded 
the claims for preparation of a statement of the case (SOC), 
which was issued in November 2005.  The veteran properly 
perfected his appeal as to these matters in December 2005.  
According, they have been returned to the Board.  

The claim for a compensable rating for residuals of a left 
axillary contracture, including scar, was remanded by the 
Board in July 2004 for further development and adjudication.  
The matter has been recharacterized as it appears on the 
cover page of the instant decision and is ready for appellate 
disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The objective medical evidence of record does not show 
impaired hearing of the left ear for VA purposes either 
within one year of service or currently.  

3.  From the award of service connection, the veteran's 
hepatitis B has been asymptomatic.

4.  From the award of service connection, the veteran's 
residual scar of the veteran's left axillary contracture has 
not been deep, painful on examination, unstable, or 
superficial covering an area or areas of 144 square inches 
(929 square centimeters) or greater, nor has it been 
productive of limitation of motion of the left arm.    


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).

2.  The criteria for an initial compensable evaluation for 
Hepatitis B have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, Diagnostic 
Code 7345 (2007).  

3.  The criteria for an initial compensable evaluation for a 
residual scar of a left axillary contracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5201, 4.118, 
Diagnostic Code 7805     (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The veteran filed claims of entitlement to service connection 
for hearing loss, hepatitis B, and scar of the left armpit in 
April 2000.  A VCAA letter was issued to the veteran in June 
2001, prior to the decision on appeal.  The veteran was 
notified of: the information or evidence necessary to 
substantiate the claims for service connection; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran indicated in July 2002 that he 
had no additional evidence to submit in support of his 
claims.

An additional VCAA letter was issued in August 2004, after 
the claims were remanded by the Board.  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date of the disability in October 2007.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes the claims of entitlement to compensable 
ratings for a residual scar of a left axillary contracture 
and Hepatitis B arise from the veteran's disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board is aware of 
the United States Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); however, statements of the veteran indicate 
awareness of the evidence necessary to substantiate the 
claims for higher evaluations and no further analysis in that 
regard is necessary.  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post-service 
VA treatment records, and VA examination reports.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection

The veteran essentially contends that he is entitled to 
service connection for left ear hearing loss.  Specifically, 
he asserts that hearing loss was the result of inservice 
noise exposure from jet engines on the flight line while 
performing duties as an aircraft mechanic.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

In this regard, while the veteran may well have been 
routinely exposed to miliary noise such as jet engines and 
the flight line as an aircraft mechanic, his service 
treatment records are devoid of a diagnosis of left ear 
hearing loss.  On his enlistment examination in June 1969, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
-
5

Upon separation examination in February 1973, while there was 
a slight shift in pure tone thresholds, in decibels, they 
were still only as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
20
15

Upon his re-enlistment examination in November 1983, some 10 
years later, pure tone thresholds, in decibels, showed 
improvement as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
5
5

A final audiogram performed in October 1998 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
20
15



An audiogram performed by Perry Point VA Medical Center 
(VAMC) in March 2000 contained pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
5
25

Post-service, the veteran was afforded a VA audiology 
examination in December 2001.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
20
30

In short, the objective medical evidence of record does not 
show impaired hearing for VA purposes either within one year 
of service discharge so as to permit a grant of service 
connection on a presumptive basis or currently.  38 C.F.R. § 
3.385.  
There is no evidence of hearing loss during military service 
which meets the requirements of 38 C.F.R. § 3.385.  

Although the representative argued in their September 2008 
Post-Remand Brief that the veteran's left ear hearing loss 
worsened in severity since 2001, the VA outpatient treatment 
records dated between 2001 and 2004 were negative for any 
complaints referable to left ear hearing loss.  In March 
2005, the veteran complained of difficulty hearing people, 
but the examiner noted that the veteran's hearing was normal 
through 3000 Hertz.  The provider further noted that left ear 
hearing loss beyond 3000 Hertz was normal for VA rating 
purposes, i.e. not 40 decibels or greater.  Id.  

With no evidence demonstrating a left ear hearing loss 
disability for VA purposes, the evidence does not support a 
grant of service connection for left ear hearing loss.  While 
the veteran asserts that left ear hearing loss has been 
present since his separation from active service and is 
related thereto, his own statements as to the etiology of a 
disease do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

II. Increased Rating 

Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran is appealing the original assignment of the 
noncompensable evaluations following the award of service 
connection for residuals of a left axillary contracture, 
including scar, and Hepatitis B.  As such, the severity of 
the disabilities at issue is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

Hepatitis B

The veteran maintains that an initial compensable rating is 
warranted for Hepatitis B.  The veteran's Hepatitis B is 
currently rated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7345, for chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-inducted 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C).  Under this code section, a noncompensable 
rating is assigned for nonsymptomatic hepatitis B.  38 C.F.R. 
§ 4.114.  A 10 percent rating is assigned for intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  Id. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's Hepatitis B more closely 
approximates the criteria for the current noncompensable 
rating.  In this regard, in July 1989 the veteran was 
notified that a routine testing of donated blood showed that 
he was positive for Hepatitis B.  Service medical records 
were negative for treatment for any symptoms related to 
Hepatitis B.

VA outpatient treatment records dated in April 2000 reveal 
that the veteran's Hepatitis B was asymptomatic.  The veteran 
denied a history of jaundice or hepatic illness.

Upon VA examination in November 2001, the veteran denied a 
history of weight loss, nausea, loss of appetite, fever, 
weakness, lethargy, fatigue, or jaundice since the diagnosis 
in 1989.  Liver function tests were performed.  The examiner 
diagnosed the veteran with Hepatitis B with no active or 
residual symptoms. 

While the veteran's representative argued that the 2001 VA 
examination was inadequate for VA rating purposes solely 
based on the duration of time that has passed, VA outpatient 
treatment records dated between 2000 and 2005 are negative 
for any complaints or treatment of symptoms related to 
Hepatitis B.  The veteran's representative has set forth no 
specific symptoms, to include intermittent fatigue, malaise, 
and anorexia, or any claim that the veteran has had 
incapacitating episodes as a result of Hepatitis B and those 
dates of treatment.   The Board notes that veteran himself 
made no mention of any of the above in his substantive 
appeal.  As the veteran's Hepatitis B has been asymptomatic 
since the diagnosis in 1989, upon VA examination in 2001, and 
at least up until November 2005, the Board does not find that 
a re-examination is necessary or warranted.  The evidence of 
record is sufficient to render a determination on the merits 
of the veteran's claim.

Based on the evidence delineated above, the current 
noncompensable rating is warranted.  There has been no 
objective evidence of intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period, so as to warrant an increased 10 percent 
rating.  38 C.F.R. § 4.114.  The Board has also considered 
rating the veteran's service-connected disability under a 
different Diagnostic Code, but finds none that may be 
assigned on the facts of record or which would avail the 
veteran of a higher disability rating.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993); See also Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected Hepatitis B 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's Hepatitis B has not required frequent inpatient 
care, nor has it by itself markedly interfered with 
employment.  The assigned noncompensable rating adequately 
compensates the veteran for the nature and extent of severity 
of his disability.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

Residual Scar of a Left Axillary Contracture

The veteran maintains that an initial compensable rating is 
warranted for a residual scar of a left axillary contracture.  
The veteran's scar is currently rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7805, for scars.  Under 
this code section, scars are rated on limitation of function 
of the affected part.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the arm is assigned as follows: 20 percent at the 
shoulder level, major or minor; 20 percent midway between the 
side and shoulder level, minor; 30 percent midway between the 
side and shoulder level, major; 30 percent to 25 degrees from 
the side, minor; and 40 percent to 25 degrees from the side.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's residual scar of a left 
axillary contracture more closely approximate the criteria 
for the current noncompensable rating.  38 C.F.R. § 4.71.  In 
this regard, service medical records show the veteran 
underwent a double Z-plasty to correct limitation of motion 
secondary to contracture of the left axillary from a pre-
service wringer injury in 1956.  

Upon VA examination in November 2001, the veteran reported a 
history of having his skin torn from his left axilla and 
upper arm when he was caught in a drier wringer as a child.  
The veteran underwent surgical repair to increase mobility of 
the left upper extremity during service.  The veteran 
complained of tightness in the area of the scar.  

The veteran had a 10 x 3 centimeter scar in the left axilla.  
There was no tenderness or adherence.  The scar was pliable.  
There was no ulceration, breakdown of the skin, or underlying 
tissue loss.  There was no elevation, depression, or 
disfigurement.  There was a fibrosis under the left upper arm 
on the medial side of the arm extending from the axilla to 
the elbow with cord-like structure measuring 18 x 1 
centimeters which caused tightness in raising his arm  
overhead and minimal tightness in the axillary area of the 
scar.  Range of motion of the shoulder was full with forward 
flexion to 170 degrees, abduction to 170 degrees, and 
internal and external rotation to 90 degrees.  There was no 
limitation of range of motion because of tightness of the 
axillary scar.  

VA outpatient treatment records dated between 2000 and 2003 
were negative for complaints or treatment referable to the 
residual scar of a left axillary contracture.  
X-rays dated in February 2000 and May 2000 of the left 
shoulder showed minimal irregularity of the inferior aspect 
of the glenoid fossa suggesting minimal degenerative change; 
however, there was no bony abnormality and the left shoulder 
was considered unremarkable.

Upon VA examination in September 2003, the veteran complained 
of tightness of the scar.  The veteran had full range of 
motion.  There was mild to minimal discomfort in the 
shoulder.  Forward elevation was to 180 degrees, backward 
elevation was to 30 degrees, abduction was to 180 degrees, 
and internal rotation and external rotation was to 90 
degrees.  Passively, the veteran would stop at about 170 
degrees, but the examiner found that the veteran very easily 
reached 180 degrees with no great complaints of pain.  

There was an eight inch scar beginning in the axilla 
extending to the medial aspect of the upper arm with Z-plasty 
reconstruction.  The veteran could extend his elbow out 
completely with no contracture.  The examiner noted that the 
veteran worked as a truck driver for FedEx and carried 
bundles up to 50 pounds.  The examiner commented on the 
minimal irregularity of the inferior aspect of the glenoid 
fossa found upon x-rays in 2000 and commented that it was not 
inconsistent with the veteran's age and work as a FedEx 
delivery man.  

Again the veteran's representative has argued that the 2003 
VA examination is inadequate for VA rating purposes solely 
based on the duration of time that has passed.  However, VA 
outpatient treatment records dated between 2003 and 2005 are 
negative for any complaints or treatment of symptoms related 
to the residual scar of the left axillary contracture.  The 
Board does not find that a re-examination is necessary or 
warranted.  The evidence of record is sufficient to render a 
determination on the merits of the veteran's claim.

Based on the evidence delineated above, the current 
noncompensable rating is warranted.  There has been no 
objective evidence of limitation of motion at the shoulder 
level, major or minor.  38 C.F.R. § 4.118.  The Board has 
also considered rating the veteran's service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  See Butts, 
5 Vet. App. at 538; see also Pernorio, 2 Vet. App. at 629.  
There has been no objective evidence that the scar was deep, 
painful on examination, unstable, or superficial covering an 
area or areas of 144 square inches (929 square centimeters) 
or greater.  See VA examinations dated in November 2001 and 
September 2003.     

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected residual scar of a 
left axillary contracture presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell, 9 Vet. App. at 338-339.  In this regard, the Board 
notes that the veteran's residual scar has not required 
frequent inpatient care, nor has it by itself markedly 
interfered with employment.  The assigned noncompensable 
rating adequately compensates the veteran for the nature and 
extent of severity of his disability.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to an initial compensable rating for Hepatitis B 
is denied.

Entitlement to an initial compensable rating for a residual 
scar of a left axillary contracture is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


